                                           Case 3:17-cv-04246-RS Document 109 Filed 10/27/20 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                        HUMBERTO MARTINEZ, et al.,
                                   7                                                         Case No. 17-cv-04246-RS
                                                       Plaintiffs,
                                   8
                                                v.                                           STANDBY ORDER OF DISMISSAL
                                   9
                                        CITY OF PITTSBURG, et al.,
                                  10
                                                       Defendants.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          The Court has been informed that the above-entitled action has settled. Accordingly, the

                                  14   Court vacates all pretrial and trial dates. The parties are required to file a stipulation of dismissal

                                  15   by January 7, 2021. If a stipulation of dismissal is not filed by that date, the parties are ordered

                                  16   to appear on January 14, 2021, at 1:30 p.m. in Courtroom 3, 17th Floor of the San Francisco

                                  17   Courthouse and show cause why the case should not be dismissed. Failure to comply with this

                                  18   Order may result in dismissal of the case.

                                  19

                                  20          IT IS SO ORDERED.

                                  21

                                  22

                                  23   Dated: October 27, 2020
                                                                                         ______________________________________
                                  24
                                                                                                     Richard Seeborg
                                  25                                                               United States District Judge

                                  26

                                  27

                                  28
